DETAILED ACTION

This action is in response to the application filed on 2/5/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 2, it’s not clear as to what is meant by the limitation “the error amplifier circuit further comprises an external compensation pad coupled to an output of the transconductance stage, wherein the control logic is configured to open the internal compensation switch and to close the external compensation switch when an external compensation circuit is coupled to the external compensation pad”. Based on the cited limitation, since the external compensation pad is coupled to the output of the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kikuchi et al. (US Patent 11005356). 	Regarding claim 1, Kikuchi et al. discloses (see fig. 1-10) a system, comprising: an input voltage source (output from rectifier); a power stage ( Q1/Q2, Tr) coupled to the input voltage source (connection to output from rectifier); a load coupled to an output of the power stage (load connected to the output); and an error amplifier circuit (2) coupled to the power stage, (connection to Q1/Q2 and Tr) wherein the error amplifier circuit comprises: an error amplifier (221); and a transconductance stage (222/223) coupled to an output of the error amplifier (connection to the output from 221); an internal compensation switch (SW221); an external compensation switch (SW222); and control logic (27) coupled to the internal compensation switch and the external compensation switch (27 is used to control the operation of SW221 and SW222), wherein the control logic is configured to selectively operate the internal compensation switch and the external compensation switch in an internal compensation mode and an external compensation mode (operation of 27 controlling the states of SW221 and SW222).   	Regarding claim 16, as best understood, Kikcuhi et al. discloses (see fig. 1-10) an error amplifier circuit (2), comprising: an error amplifier (221); a transconductance stage (222/223) coupled to an output of the error amplifier (connection to the output .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US Patent 11005356). 	Regarding claim 8, Kikuchi et al. discloses the claimed except for the transconductance stage having a gain of at least 10. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the transconductance stage have a gain of at at least 10, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system Kikuchi et al. to include the features of the transconductance stage having a gain of at least 10, because it can provide a reduction in component variance, which can increase operational efficiencies.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US Patent 11005356) in view of Kobayashi (US Patent 9471077). 	Regarding claim 9, Kikuchi et al. does not disclose that the power stage comprises: a pulse-width modulation (PWM) comparator configured to receive an . 
Allowable Subject Matter
Claims 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 10, the prior art fails to teach or disclose a switching converter circuit comprising: an error amplifier circuit comprising: an error amplifier with a reference voltage input and with a feedback voltage input; an internal compensation circuit coupled to an output of the error amplifier, wherein the internal compensation circuit includes an internal compensation switch; a transconductance stage coupled to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-7 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Stanescu et al. (US Patent 6710583) discloses a low dropout voltage regulator with non-miller frequency compensation. 	Huang et al. (US Patent 9130466) discloses a voltage converter controller and voltage converter circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838